17-641
    Wang v. Whitaker
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A206 577 637
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 17th day of December, two thousand eighteen.

    PRESENT:
             GUIDO CALABRESI,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    YAO WANG,
                       Petitioner,

                       v.                                        17-641
                                                                 NAC
    MATTHEW G. WHITAKER, ACTING
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Adedayo O. Idowu, New York, NY.

    FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
                                        Attorney General; Mary Jane
                                        Candaux, Assistant Director; Remi
                                        da Rocha-Afodu, Trial Attorney,
                                        Office of Immigration Litigation,
                                        United States Department of
                                        Justice, Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Yao Wang, a native and citizen of the People’s

Republic of China, seeks review of a February 9, 2017,

decision of the BIA affirming a June 16, 2016, decision of an

Immigration       Judge   (“IJ”)   denying    asylum,   withholding   of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Yao Wang, No. A206 577 637 (B.I.A. Feb. 9,

2017), aff’g No. A206 577 637 (Immig. Ct. N.Y. City Jun. 16,

2015).       We    assume   the    parties’    familiarity   with     the

underlying facts and procedural history in this case.

    We have reviewed both the IJ’s and the BIA’s opinions

“for the sake of completeness.”               Wangchuck v. Dep’t of

Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).                  The

applicable standards of review are well established.                  See

8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562

F.3d 510, 513 (2d Cir. 2009).

    Absent past persecution, an applicant, like Wang, may

establish eligibility for asylum by demonstrating a well-

founded fear of future persecution, 8 C.F.R. § 1208.13(b)(2),

which must be both subjectively credible and objectively
                                     2
reasonable, Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d

Cir. 2004).         To establish a well-founded fear, an applicant

must show either a reasonable possibility that she would be

singled out for persecution or that the country of removal

has     a    pattern      or   practice      of     persecuting     individuals

similarly situated to her.                8 C.F.R. § 1208.13(b)(2)(iii).

“[I]n       order    to   establish     eligibility          for   relief    based

exclusively on activities undertaken after h[er] arrival in

the   United        States,    [Wang]    must       make   some    showing     that

authorities . . . are (1) aware of h[er] activities or

(2) likely to become aware of h[er] activities.”                        Hongsheng

Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

      The agency did not err in finding that Wang failed to

establish      a    well-founded      fear     of    being    singled    out   for

persecution on account of her religion. First, Wang did not

allege that Chinese officials are aware of her conversion to

Mormonism in the United States or her current religious

practice.           She   conceded      that      she   attended    underground

Christian church services twice in China but was never harmed

or persecuted for those activities.                  Although Wang testified

that while in the United States, she spread the gospel over

the phone with her friends and relatives in China, none of

them, including her friend Zi Jia who attends church in China,
                                         3
have had problems with the Chinese government.                    See Melgar

de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999) (finding

future fear diminished when similarly situated individuals

are   able   to    live    unharmed   in    asylum    applicant’s      native

country).

      Second, as to whether Chinese officials are likely to

discover her practice, Wang testified that she would attend

an underground church, and continue to preach the gospel and

distribute religious materials to relatives, friends, and

colleagues.        Given this limited testimony, the dearth of

evidence     in    the    record    that    Mormons    are       treated    any

differently than other Christian denominations, and record

evidence that there are tens of millions of Christians in

China (many of whom practice in unregistered churches), Wang

did not demonstrate that Chinese officials are likely to

discover her practice as required to state an objectively

reasonable well-founded fear of persecution.                 See Hongsheng

Leng, 528 F.3d at 142-43; Jian Xing Huang v. U.S. INS, 421

F.3d 125, 129 (2d Cir. 2005) (absent “solid support in the

record,” a petitioner’s fear is not objectively reasonable

and is “speculative at best”).

      For these same reasons, the agency also did not err in

determining       that    Wang   failed    to   establish    a    pattern   or
                                      4
practice of persecution of similarly situated individuals.

The country conditions evidence in the record established

that tens of millions of individuals practice in unregistered

churches in China, and that in some areas such practice is

tolerated without interference.         Therefore, Wang failed to

demonstrate “systemic or pervasive” persecution of similarly

situated Mormons or Christians sufficient to demonstrate a

pattern or practice of persecution in China.           In re A-M-, 23

I. & N. Dec. 737, 741 (B.I.A. 2005); Santoso v. Holder, 580

F.3d 110, 112 & n.1 (2d Cir. 2009); Jian Hui Shao v. Mukasey,

546 F.3d 138, 165-66, 174 (2d Cir. 2008) (finding that the

BIA did not err in requiring localized evidence of persecution

when the record reflected wide variances in how population

control   policies   are   understood    and   enforced   throughout

China).

      Wang’s remaining arguments fail.     The IJ did not question

the sincerity of Wang’s religious beliefs but instead found

that Wang’s testimony as to her future practice was unspecific

and   speculative,   and   thus   insufficient    to    satisfy   the

objective standard for showing a reasonable possibility of

persecution.   See Jian Xing Huang, 421 F.3d at 129.          The IJ

also sufficiently considered the record.          The IJ expressly

stated that she had considered the full record and her
                                  5
decision addresses much of Wang’s evidence.              See Jian Hui

Shao, 546 F.3d at 169 (noting that the BIA need not “expressly

parse or refute on the record each individual argument or

piece   of    evidence   offered    by   the   petitioner”   (citations

omitted)).

    Because the agency reasonably found that Wang failed to

demonstrate a well-founded fear of persecution as required

for asylum, it did not err in also denying withholding of

removal and CAT relief, which require a greater likelihood of

harm.   See Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir. 2010).

    For the foregoing reasons, the petition for review is

DENIED.      As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.      Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe, Clerk




                                    6